Title: Cash Accounts, May 1775
From: Washington, George
To: 



[May 1775]



Cash


May  1—
To Thos Cortee recd from him by the hands of Capt. Bradstreet (which with Two Bills of Excha. One Drawn by Lyonel Bradstreet on Wm Tippell of Londo. date 12th Apl for £40 Str. & another Bill Drawn by Thos Cortee on Mr Wm Mollison of the Same date for £40 Str.) is in full for the Briga. Farmer Sold the sade Cortee £283.6.8 Maryld Curry is
[£]226.13. 4



To Bryan Fairfax Esqr. Int. of his Bond
12.19.10


3—
To Capt. William Grayson on Accot of Paying for the Prince William Arms at Philadelphia
100. 6. 0


16—
To Colo. Pendleton on Acct of the Colony of Virga Vizt 25 H[alf] Joes @ 45/10½ V. Cy
57. 6.10 1/2


Contra


May  1—
By William Johnson Muster Master (left with Mr John Muir) towards Buying him a Horse & for which he is to Accot 5 Gs.
7. 0. 0


2—
By Dinner & Club at Hawkins
0. 4. 7 1/2



By William McDaniel for taking up W. Webster
6. 0. 0



By Mr Steph. Johnson for 5050 feet of 1¼ Pine Plank
20. 4. 0


3—
By William Skilling your order in favr of Thos Bishop
2.10. 0



4—
By Exps. at the Alexandria Ferry
0. 7. 6


5—
By Servts at Marlbro & Exps. at Widow Ramsay’s
1. 1. 3


6—
By Guide to Baltimore & Ferriage at Petopsco
0.14. 0


7—
By Exps. at Baltimore Servts Charity &c.
 <3.10.10>



Do at [John] Rogers [Rodgers]
0.15. 0



By Do at Cheyns
0. 7. 6


8—
By Do at [William] Stevensons [Stephenson’s]
1. 6. 5



By Do at Charlestown
0. 5. 9



By Do at Christee [Christiana] Bridge
0. 4. 0



By Barber & Bleeding Horses
0. 1. 6



By Exps at Wilmington
1. 7. 7


9—
By Do at Chester
0. 6. 7



By Horse hire
1. 5. 0


10—
By Servts, Barber, Charity, &c.
0. 8. 3



By 8 Tooth Brushes
0. 4. 8


12—
By Money Given away £4.5 Py. Curry is
3. 8. 0


15—
By Club at [Daniel] Smith’s & Sundries &c. 18/7 P. Curry is
0.14.11 1/2


17—
By a Pack of Message Cards
0. 2. 0



By a Woman’s Steel Wat[c]h Chain
1. 0. 0


18—
By Capt. Brown 1 Guinea
1. 8. 0


20—
By Subscription to Hanson’s Books 8 Setts
2. 8. 0



By 2 Dozn Saucers, & 1 Dozn Cups £1.2.6 P. Cy is
0.18. 0



By 1 China Bowl 10/ 2 Dozn Glasses £1.4 P. Cy is
1. 7. 2 1/2



By a Box for Do 1/3 Postage of a letter 1/5 Servts &c. 1/10
0. 3. 7


22—
By a Razor Strap
0. 6. 0



By 1 Dozn Scythe Rifles
0. 9. 8 3/4



By Robt Morris Esqr. left with him to Purchase a Bill for Col: Fairfax
200. 0. 0


24—
By  Palmer pd him for 40 Musketts for P[rince] W[illiam] Coy
120. 0. 0



By Do Pd for the Muskett for Mr Custis
3. 0. 0




By 1 Dozn Window Screws 9/ 1½ Do Do 11/3 P. Cy
0.16. 3


26—
By 1 Barrl Coffee 182 lbs. @ 1/ Py. Cy
 7. 6. 3 1/4


28—
By Exps. at the Provence Island
0. 6. 0


29—
By 1 Quire Paper 2/6 Postage of a letter 1/3 1 Stick Seelg Wax 1/
0. 3.10


30—
By Postage of a letter 2/10 a large Ink Stand £2.10 a Smaller £2
3.13. 3 1/4



By a Travelling Razor Case
2. 0. 0


31—
By Colo. Francis Peyton a Scale, Parallell Ruler & Protracter
1. 1. 0



By Messrs Willing & Morris Robt C. Nicholas Esqrs. Order being my Propn of his Dft
87.12. 0


